Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0157414 Ando et al.
1.	Referring to claim 1, Ando et al. teaches a nanosheet transistor comprising: a nanosheet stack, (Figures 3-12 #104 & 106), including alternating layers of a recessed first material, (Figures 3-12 #104), and a second material, (Figures 3-12 #106); source/drain regions, (Figures 3-12 #802), disposed adjacent the nanosheet stack, (Figures 3-12 #104 & 106); a conductive material, (Figures 3-12 #1002), disposed over the source/drain regions, (Figures 3-12 #802); first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049), defined between the source/drain regions, (Figures 3-12 #802), and the recessed alternating layers of the first material, (Figures 3-12 #104); and second airgaps, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049), defined adjacent the conductive material, (Figures 3-12 #1002), wherein the first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049), are vertically aligned with the second airgaps, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049).
2. 	Referring to claim 2, Ando et al. teaches a nanosheet transistor of claim 1, wherein the second airgaps, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049), are larger than the first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049).
3.	Referring to claim 4, Ando et al. teaches a nanosheet transistor of claim 1, wherein the second airgaps are oval-shaped, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049).
4. 	Referring to claim 5, Ando et al. teaches a nanosheet transistor of claim 1, wherein the first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049), are horizontally aligned with the alternating layers of the recessed first material, (Figures 3-12 #104).
5. 	Referring to claim 7, Ando et al. teaches a nanosheet transistor of claim 1, wherein the first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049), are formed within the nanosheet stack, (Figures 3-12 #104 & 106).
6. 	Referring to claim 8, Ando et al. teaches a nanosheet transistor of claim 1, wherein the second airgaps, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049), are formed over the nanosheet stack, (Figures 3-12 #104 & 106).
7. 	Referring to claim 9, Ando et al. teaches a nanosheet transistor of claim 1, wherein the second airgaps, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049), occupy a space greater that a space occupied by the first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049).
8. 	Referring to claim 10, Ando et al. teaches a nanosheet transistor of claim 1, wherein the source/drain regions, (Figures 3-12 #802), directly contact an entire length of the nanosheet stack, (Figures 3-12 #104 & 106).
9. 	Referring to claim 11, Ando et al. teaches a nanosheet transistor comprising: a nanosheet stack including alternating layers, (Figures 3-12 #104 & 106), of a recessed first material, (Figures 3-12 #104), and a second material, (Figures 3-12 #106); first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049), defined between the recessed alternating layers of the first material, (Figures 3-12 #104); and second airgaps, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049), defined adjacent a conductive material, (Figures 3-12 #1002), wherein the first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049), are vertically aligned with the second airgaps, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049).
10. 	Referring to claim 12, Ando et al. teaches a nanosheet transistor of claim 11, wherein source/drain regions, (Figures 3-12 #802), are disposed adjacent the nanosheet stack, (Figures 3-12 #104 & 106). 
11. 	Referring to claim 13, Ando et al. teaches a nanosheet transistor of claim 12, wherein the conductive material, (Figures 3-12 #1002), is disposed over the source/drain regions, (Figures 3-12 #802).
12. 	Referring to claim 14, Ando et al. teaches a nanosheet transistor of claim 11, wherein the second airgaps, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049), are larger than the first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049).
13. 	Referring to claim 16, Ando et al. teaches a nanosheet transistor of claim 11, wherein the first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049), are horizontally aligned with the alternating layers of the recessed first material, (Figures 3-12 #104).
14. 	Referring to claim 18, Ando et al. teaches a nanosheet transistor of claim 11, wherein the first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049), are formed within the nanosheet stack, (Figures 3-12 #104 & 106).
15. 	Referring to claim 19, Ando et al. teaches a nanosheet transistor of claim 11, wherein the second airgaps, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049), are formed over the nanosheet stack, (Figures 3-12 #104 & 106).
16. 	Referring to claim 20, Ando et al. teaches a nanosheet transistor of claim 11, wherein the second airgaps, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049), occupy a space greater that a space occupied by the first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0157414 Ando et al.
17. 	Referring to claim 3, Ando et al. teaches a nanosheet transistor of claim 1, but is silent with respect to wherein the first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049), are oval-shaped.  Ando et al. does teach the second air gaps to be oval shaped, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049).  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ado et al. second air gap shape of being oval with the first air gaps because the general shape of the first air gap is almost oval and where it would be easier to just form the air gap in the easier shape, and also see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed container was significant.
18. 	Referring to claim 6, Ando et al. teaches a nanosheet transistor of claim 1, wherein the first airgaps are perpendicular to a substrate, (Figures 3-12 #102), and the second airgaps, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049), are partially perpendicular to a substrate, (Figures 3-12 #102). 
19. 	Referring to claim 15, Ando et al. teaches a nanosheet transistor of claim 11, the second airgaps are oval-shaped, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049), but is silent with respect to wherein the first airgaps are oval-shaped.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ado et al. second air gap shape of being oval with the first air gaps because the general shape of the first air gap is almost oval and where it would be easier to just form the air gap in the easier shape, and also see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed container was significant.
20. 	Referring to claim 17, Ando et al. teaches a nanosheet transistor of claim 11, wherein the first airgaps, (Figures 3-12 shown where #702 used to be & Paragraphs 0048-0049), are perpendicular to a substrate, (Figures 3-12 #102), and the second airgaps, (Figures 3-12 shown in #1202 & Paragraphs 0048-0049), are partially perpendicular to a substrate, (Figures 3-12 #102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/9/2022